DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 21 in the reply filed on June 6, 2022 is acknowledged.
Claims 1 – 4, 6 – 13, 15 – 22 are pending; claims 1 – 4, 6 – 13, 15 – 20 and 22 are withdrawn; claim 21 has been examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 19, May 28, 2020; and June 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Damare et al. (2008, IDS filed 03.19.2020, NPL #1).
Regarding claim 21, Damare teaches compositions of fungal spores (dormant fungal structures by definition) and seawater (a carrier) (section 2.3); fungal spores and MEB (carrier) (section 2.10); fungal spores and nutrients, DMSO, glucose and/or sucrose (carriers) (results). The fungal spores are subjected to heat treatments of 50 and 60C (falling in the claimed range of 37 – 65C) followed by an incubation at 30C (a cooling periods between 0 – 36C as claimed) (section 2.9, 2.10). Damare teaches the heat-treated spores demonstrated improved germination rates and efficiency compared to those without heat treatment (Table 4 shows 100% germination with heat shock).
Although the reference does not specifically indicate the heat-treated spores exhibited improved germination rates/efficiency compared to those without at 2 weeks, it is first noted that the claims are drawn to a product by process. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) 
Notwithstanding, it is noted that the treatment of the spores in the prior art is the same as claimed. As such, the compositions of the prior art must also inherently demonstrate the claimed functional attributes as they comprise of and are treated the same as that claimed by applicant.
Therefore, the reference anticipates the claimed subject matter.

Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Furch (1974, IDS filed 03.19.2020, NPL #2).
Regarding claim 21, Furch teaches compositions of fungal spores (dormant fungal structures by definition) and water (a carrier) (materials and methods); and fungal spores and grinding medium (carrier) (materials and methods). The fungal spores are subjected to heat treatments of 50 (falling in the claimed range of 37 – 65C) followed by cooling at 18C (a cooling periods between 0 – 36C as claimed) (materials and methods). 
Although the reference does not indicate the heat-treated spores exhibited improved germination rates/efficiency compared to those without at 2 weeks, it is first noted that the claims are drawn to a product by process. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) 
Notwithstanding, the reference teaches the spores are treated in the same manner as claimed. Furch additionally teaches that dormant spores do not germinate unless treated with heat shock or chemicals (p.77), indicating that the heat-treated spores would exhibit improved germination rate/ efficiency compared to those without the treatment. As such, the compositions of the prior art must also inherently demonstrate the claimed functional attributes as they comprise of and are treated the same as that claimed by applicant.
Therefore, the reference anticipates the claimed subject matter.

Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Mills et al. (1973, IDS filed 03.19.2020, NPL #4) as evidenced by “Room Temperature” (2020, Wikipedia).
Regarding claim 21, Mills teaches compositions of fungal spores (dormant fungal structures by definition) and distilled water (a carrier) (results, p.394-395). The fungal spores are subjected to heat treatments of 30 – 60C (falling in the claimed range of 37 – 65C) followed by a cooling at room temperature (15 – 25C, or a cooling periods between 0 – 36C as claimed) (p.395).
Although the reference does not indicate the heat-treated spores exhibited improved germination rates/efficiency compared to those without at 2 weeks, it is first noted that the claims are drawn to a product by process. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) 
Notwithstanding, the reference teaches the spores are treated in the same manner as claimed. Mills additionally teaches that dormant spores do not germinate unless treated with heat shock or chemicals (summary, introduction, results), and that 40 – 50C is the most effective to induce germination rate/ efficiency compared to those without the treatment. As such, the compositions of the prior art must also inherently demonstrate the claimed functional attributes as they comprise of and are treated the same as that claimed by applicant.
Therefore, the reference anticipates the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699